Conrad, J.,
delivering the opinion of the Court:
In this case, the Court followed with close attention the testimony given by the' large number of witnesses. The grounds laid in the plaintiff’s petition are desertion and adultery. As regards the first charge of desertion While it appears from the evidence that the parties have not lived together for sometime, possibly for a period exceeding two years, yet the parties were in frequent touch with each other and their conduct towards each other is not convincing that the defendant at any time intended to desert his wife; neither have any acts been shown on the part of the defendant that would constitute constructive desertion. It is *595true that loud words and angry discussions frequently arose between the parties, but afterwards the plaintiff would show inclination to forgive and condone the same.
Nothing worthy of mention was proven as regards the second charge of adultery. The evidence showed that a friendly relation existed between the defendant and one Rebecca Munson, but in whatever testimony was given regarding their meeting from time to time, nothing was shown that had even a suspicion of improper relations or adultery.
In the opinion of the Court the plaintiff has failed to prove either of the allegations contained in her petition, and, therefore, the divorce prayed for is refused and her petition is dismissed, with costs on defendant.